                  Case 1:20-cv-00925 Document 3 Filed 02/03/20 Page 1 of 2
IH-32                                                                                          Rev: 2014-1




                                  United States District Court	

                                              for the	

                                 Southern District of New York	

                                            Related Case Statement	

                                                                         !
                                            Full Caption of Later Filed Case:



KAJA SOKOLA, an Individual,


                              Plaintiff                                         Case Number


                                                                              20-cv-00925
                                 vs.

!!
HARVEY WEINSTEIN, ROBERT WEINSTEIN,
THE WALT DISNEY COMPANY, DISNEY
ENTERPRISES, INC., MIRAMAX HOLDING
CORP., MIRAMAX FILM NY LLC f/k/a MIRAMAX
FILM CORP., and DOE CORP. 1-10,

                            Defendant

                                           Full Caption of Earlier Filed Case:
                        (including in bankruptcy appeals the relevant adversary proceeding)

!!
LOUISETTE GEISS, SARAH ANN THOMAS (a/k/a SARAH ANN
MASSE), MELISSA THOMPSON, MELISSA SAGEMILLER,
NANNETTE MAY (f/k/a NANNETTE KLATT), KATHERINE
KENDALL, ZOE BROCK, CAITLIN DULANY, LARISSA
GOMES, and JANE DOE, individually and on behalf of all others
similarly situated,

                              Plaintiff                                         Case Number

                                                                             17-cv-09554-AKH
                                 vs.

!!
THE WEINSTEIN COMPANY HOLDINGS, LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY COMPANY, DISNEY ENTERPRISES, INC., BUENA VISTA INTERNATIONAL,
INC., HARVEY WEINSTEIN, ROBERT WEINSTEIN, DIRK ZIFF, TIM SARNOFF, MARC
LASRY, TARAK BEN AMMAR, LANCE MAEROV, RICHARD KOENIGSBERG, PAUL
TUDOR JONES, JEFF SACKMAN, JAMES DOLAN, MICHAEL EISNER, IRWIN
REITER, DAVID GLASSER, FRANK GIL, RICK SCHWARTZ, FABRIZIO LOMBARDO,
MARK GILL, NANCY ASHBROOKE, BARBARA SCHNEEWEISS, MIRAMAX DOES
1-10, TALENT AGENCY DOES 1-100, and JOHN DOES 1-50, inclusive,



                            Defendant
!

                                                                  Page !1
               Case 1:20-cv-00925 Document 3 Filed 02/03/20 Page 2 of 2
IH-32                                                                                            Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
On April 18, 2019, following briefing on motions to dismiss filed by all defendants, Judge Hellerstein issued an
order dismissing all claims asserted by the Geiss putative class against all defendants, including Robert
!
Weinstein, with the single exception of one claim asserted against Harvey Weinstein. On January 7, 2020,
!
Judge Hellerstein so ordered a request by counsel for the class and Harvey Weinstein to adjourn a scheduled
!
status conference because the remaining parties informed the Court that they were working on a settlement
!
agreement and motion for preliminary approval of that settlement.
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
Plaintiff in this action, then proceeding as Jane Doe, was a named plaintiff in the amended complaint filed by
!
the putative class in Geiss. That complaint contains allegations regarding Harvey Weinstein’s purported sexual

!
assault of Sokola that are virtually identical to the allegations she makes in the complaint in the instant action.

!
Additionally, Sokola's current action makes substantively similar allegations regarding Robert Weinstein's

!
purported failure to take steps necessary to prevent Harvey Weinstein's alleged assault of Sokola as are
contained in the amended complaint in Geiss. Given the similarities between the allegations in the Geiss and
!
Sokola actions, much of the discovery in the two cases will be the same.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!             /s/ Gary Stein                                                       02/03/2020
Signature:    ________________________________________                     Date: __________________!
!
!             Schulte Roth & Zabel LLP
              919 Third Avenue, New York, NY 10022
Firm:         ________________________________________


                                                   Page !2
